DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1, 5-15, 17-18 and 20 are presently examined.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 10, 12-15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Fornarelli (US 2017/0027230) in view of Li (US 2016/0135505, hereafter referred to as Li ‘505) and Li (US 9,861,132, hereafter referred to as Li ‘132).

Regarding claims 1, 14-15 and 18, Fornarelli discloses a disposable assembly for vaporizing e-liquid [0001] having a tank (figure 4, reference numeral 12) having an internal airflow chamber (figure 4, reference numeral 128) and a liquid chamber ([0027], figure 4, reference numeral 124). A vaporizer portion mates with the tapered end of the tank [0028]. The tank is tapered toward the connection with the vaporizer [0027]. The vaporizer has a ring that is pushed into the tank [0028] through an opening at the bottom of the tank ([0022], figure 2, reference numeral 35) and a heating element that vaporizes the liquid and can be any heating element known in the art [0024]. It is evident that the liquid chamber is in fluid communication with the heating element through the opening since the airflow channel is sealed to liquid [0026] and liquid would otherwise be unable to leave the liquid chamber. Fornarelli does not explicitly disclose (a) the heating element disposed on an inner surface of an annular ceramic support member and (b) the heating element being in the form of a coil.
Regarding (a), Li ‘505 teaches an atomizing device having an annular permeating component (figure 2, reference numeral 109) through which liquid from the reservoir flows through capillary action, having a heating element mounted on its internal face ([0025], figure 2, reference numeral 108). The permeating component is made from ceramic [0026]. The permeating element is connected to a bottom silica holder which forms the bottom of the reservoir ([0028], figure 1, reference numeral 111). Since there is a space between the permeating element and the outer wall of the reservoir, Li ‘505 is considered to teach a reservoir having an annular opening.
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the heating element of Fornarelli with the permeating 
Regarding (b), Li ‘132 teaches an electronic cigarette (abstract) having a heating element in the form of a coil on the inner face of a ceramic tube (column 3, lines 37-46, figure 9, reference numeral 134).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the heating element wire of modified Fornarelli have a coil shape. One would have been motivated to do so since Li ‘132 teaches that vaporizer heating elements can be formed into a coil located on in inner face of an annular support. The change in form or shape, without any new or unexpected results, is an obvious engineering design. See In re Dailey, 149 USPQ 47 (CCPA 1976) (see MPEP § 2144.04).

Regarding claim 10, Fornarelli discloses that the tank is connected to a mouthpiece [0020].

Regarding claim 12, Fornarelli discloses that the device comprises a battery [0007], which is considered to meet the claim limitation of a battery unit.

Regarding claim 13, Fornarelli discloses that the battery is removably attached to the device [0007].

Claims 5 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Fornarelli (US 2017/0027230) in view of Li (US 2016/0135505, hereafter referred to as Li ‘505) and Li (US 9,861,132, hereafter referred to as Li ‘132) as applied to claims 1 and 14 above, and further in view of Li (US 2017/0071260, hereafter referred to as Li ‘260).

 Regarding claims 5 and 17, modified Fornarelli teaches all the claim limitations as set forth above. Modified Fornarelli does not explicitly teach a layer of absorbent material disposed between the opening and the permeating component.
Li ‘260 teaches an atomizing device having an annular cotton fiber layer located below the liquid inlet and adjacent to a liquid conducting body to release tobacco slowly to the liquid conducting body [0024].
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the vaporizer section of modified Fornarelli with the annular cotton layer of Li ‘260. One would have been motivated to do so since Li ‘260 teaches a cotton layer that slowly releases tobacco to a liquid conducting body.

Claims 6-9 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Fornarelli (US 2017/0027230) in view of Li (US 2016/0135505, hereafter referred to as Li ‘505) and Li (US 9,861,132, hereafter referred to as Li ‘132) as applied to claims 1 and 18 above, and further in view of Borkovec (US 2016/0270447).

Regarding claims 6, 8 and 20, modified Fornarelli teaches all the claim limitations as set forth above. Modified Fornarelli does not explicitly teach a plurality of heating coils with different resistances.
Borkovec teaches an electronic smoking device [0002] having two heating wires with different diameters that lead to the wires having different resistances [0038]. The wires are in the form of coils 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the heating coil of modified Fornarelli with the multiple heating coils of Borkovec. One would have been motivated to do so since Borkovec teaches an electronic cigarette that provides a multimodal vaping experience.

Regarding claim 7, Borkovec teaches that the wires are connected in parallel [0033].

Regarding claim 9, modified Fornarelli teaches all the claim limitations as set forth above. Modified Fornarelli does not explicitly teach a plurality of heating coils with different coil radii.
Borkovec teaches an electronic smoking device [0002] having two heating wires that have turns with different diameters [0043]. The wires are in the form of coils [0034]. Borkovec additionally teaches that using two heating wires allows a more complex aerosol to be created to achieve a multimodal vaping experience [0036].
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the heating coil of modified Fornarelli with the multiple heating coils of Borkovec. One would have been motivated to do so since Borkovec teaches an electronic cigarette that provides a multimodal vaping experience.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Fornarelli (US 2017/0027230) in view of Li (US 2016/0135505, hereafter referred to as Li ‘505) and Li (US 9,861,132, hereafter referred to as Li ‘132) as applied to claim 10 above, and further in view of Terry (US 8,746,240).

Regarding claim 11, modified Fornarelli teaches all the claim limitations as set forth above. Modified Fornarelli does not explicitly teach the mouthpiece being detachable.
Terry teaches a personal vaporizer unit having a mouthpiece that can be removed from the remainder of the device for washing or replacement without a special tool (column 3, lines 61-67, column 4, lines 1-4).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the mouthpiece of modified Fornarelli with the removable mouthpiece of Terry. One would have been motivated to do so since Terry teaches a mouthpiece that can be cleaned or replaced without needing a special tool.

Response to Arguments
Regarding claims 1, 14 and 18, applicant’s arguments have been fully considered but they are not persuasive. Applicant argues that the figure 4 of Fornarelli does not show a tapered tube, and therefore the disclosure of [0027] that the tube is tapered should be disregarded. However, applicant admits that “the angle relative to the horizontal of the mouthpiece end as drawn does not appear to be consistent with the angle relative to the horizontal of the vaporizer end 135 as drawn” due to “an artifact of the drawing” (page 7). Applicant then argues that the disclosure of [0027], which, while it may have different features than the embodiment of [0021], does not contradict its disclosure that the tube is tapered from the mouthpiece end to the vaporizer end, should be completely disregarded in favor of an admittedly inconsistent drawing. One of ordinary skill in the art would not look at a drawing that applicant admits “does not appear to be consistent” due to the presence of “artifacts” and decide that it should be held as dispositive over the specification’s straightforward disclosure that the device is tapered from the mouthpiece end to the vaporizer end. Applicant’s arguments that [0021] discloses a 

Regarding claims 5-13, 15, 17 and 20, applicant’s arguments have been fully considered but they are not persuasive. Applicant argues that the claims are allowable due to dependence on an allowable claim. However, all claims are rejected as set forth above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSSELL E SPARKS whose telephone number is (571)270-1426.  The examiner can normally be reached on Monday-Thursday 8:00 am-5 pm, every other Friday 8:00 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/R.E.S./               Examiner, Art Unit 1747

/ERIC YAARY/               Examiner, Art Unit 1747